UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) February 11, 2011 ANAVEX LIFE SCIENCES CORP. (Exact name of registrant as specified in its charter) Nevada 000-51652 20-8365999 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 50 Harrison Street, Suite 315A, Hoboken, New Jersey 07030 (Address of principal executive offices and Zip Code) Registrant's telephone number, including area code 1-800-689-3939 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e -4(c)) Item 1.01 Entry into a Material Definitive Agreement On February 23, 2011 we announced the appointment of Dr. Rachelle Doody as a clinical expert to our Scientific Advisory Board, pursuant to a consulting agreement dated effective February 11, 2011. Dr.Doody will provide clinical, medical and regulatory advisory services to our company. Our standard form of advisory board consulting agreement is filed as Exhibit 10.1 to this current report on Form 8-K. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers; On February 24, 2011 David Tousley resigned from our board of directors.Mr. Tousley’s resignation was not as a result of any disagreements with our company or our company’s policies.Mr. Tousley remains as our Treasurer and Chief Financial Officer. On February 24, 2011 we announced the appointment of Sean Lowry to our board of directors.Since 2001, Mr.Lowry has been president of Wm. Lowry Consulting, a management consulting company.He has been a partner and portfolio manager in Gulfstream Ventures, a venture capital firm, since 2006.Mr. Lowry has served as an officer and director of several private companies as well as director of investor relations for Workbrain Inc. (TSX:WB)between 2004 and 2006. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Form of Advisory Board Consulting Agreement February 23, 2011 news release appointing Rachelle Doody to advisory board February 24, 2011 news release appointing independent director 2 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ANAVEX LIFE SCIENCES CORP. /s/ Harvey Lalach Harvey Lalach President, Chief Operating Officer and Director Date:February 25, 2011 3
